Exhibit 10.1

 

DATED ________________________ 2020

 

 

 

 

 

 

SHARE PURCHASE AGREEMENT

 

between

 

NING ZHANG

 

and

 

JAMES GRATTON

 

and

 

GARETH DAULEY

 

and

 

PACIFIC GREEN TECHNOLOGIES INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTENTS

 



 

 

CLAUSE

 

1. Definitions and Interpretation 3       2. Sale and purchase 6       3.
Consideration 6       4. Completion 6       5. Warranties 6       6. Limitations
on claims 7       7. Post-completion restrictions on the Sellers 8       8.
Confidentiality and announcements 8       9. Further assurance 8       10.
Assignment 9       11. Entire agreement 9       12. Variation and waiver 9      
13. Notices 9       14. Severance 10       15. Third party rights 10       16.
Governing law and jurisdiction 10

 

SCHEDULE

 

Schedule 1 Particulars of the Company 11       Schedule 2 Sellers’ Completion
obligations 12       1. Documents to be delivered at Completion 12       2.
Completion board meeting 12       Schedule 3 Warranties 13       Made by each
Seller: 13     1. Power to sell the Sale Shares 13       2. Shares in the
Company 13       3. Information 14       4. Disputes and investigations 14      
Made by each of Seller 2 and Seller 3: 14     5. Constitutional and corporate
documents 14        



1

 

 

6. Compliance and consents 15       7. Insurance 15       8. Contracts and
trading 15       9. Effect of sale of the Sale Shares 16       10. Finance and
guarantees 16       11. Accounts 17       12. Assets 18       13. Intellectual
Property 18       14. Employment 19       15. Property 19       Schedule 4
Intercompany Adjustments 20       Schedule 5 Description of Operational Software
21       Schedule 6 Management Accounts 22       Schedule 7 Management Forecast
and Business Presentation 23        



2

 

 

This agreement is dated ___________________________2020

 

Parties

 

(1)NING ZHANG of 3 Eastcote, Orpington, Kent, England, BR6 0AU (Seller 1)

 

(2)JAMES GRATTON of 2 Hinksey Court, Church Way, Oxford, England, OX2 9SX
(Seller 2)

 

(3)GARETH DAULEY of 37 Heathdene Road, Wallington, England, SM6 0TB (Seller 3
and together with Seller 1 and Seller 2, the Sellers)

 

(4)PACIFIC GREEN TECHNOLOGIES INC. incorporated and registered in Delaware, USA
whose registered office is at 8 The Green, Suite #10212, Dover, Delaware 19901,
USA (Buyer)

 

BACKGROUND

 

The Sellers have agreed to sell, and the Buyer has agreed to buy, the Sale
Shares subject to the terms and conditions of this agreement.

 

Agreed terms

 

1.Definitions and Interpretation

 

1.1The definitions and rules of interpretation in this clause apply in this
agreement.

 

Accounts: the Management Accounts as at the Accounts Date.

 

Accounts Date: 30 September 2020.

 

Agreed Price: the cost of the Battery Technology FOB China supplied by the
Battery Technology Supplier divided by 0.95.

 

Battery Technology: energy storage battery technology utilised for the charge
and discharge of electricity to local and national electricity networks.

 

Battery Technology Supplier: the supplier of Battery Technology that shall be
the JV or PowerChina SPEM or any other supplier specified by the Buyer to the
Company at the Agreed Price.

 

Business: the business carried on by the Company, or any part of it.

 

Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in London are open for business.

 

CA 2006: the Companies Act 2006.

 

Claim: a claim for breach of any of the Warranties.

 

Client: a client that has been directly introduced to the Buyer (or its
subsidiaries and affiliates) by a Director of the Company.

 

Commissions: any third party commissions relevant to Direct Sales.

 

3

 

 

Company: Innoergy Limited, a company incorporated and registered in England and
Wales with company number 11966480, whose registered office is at 2 Hinksey
Court, Church Way, Oxford, England, OX2 9SX, further details of which are set
out in Schedule 1.

 

Completion: completion of the sale and purchase of the Sale Shares in accordance
with this Share Purchase Agreement.

 

Completion Date: the date of this Share Purchase Agreement.

 

Direct Sales: a Director of the Company introducing a Client to the Buyer (or
its subsidiaries and affiliates) and then executing a binding sale of Battery
Technology in the Territory to the Client on behalf of the Battery Technology
Supplier less any applicable Commissions.

 

Director: each person who is a director of the Company, as set out in Schedule
1.

 

Disclosed: fully, clearly, accurately and fairly disclosed (with sufficient
details to identify the nature and scope of the matter disclosed) by the Sellers
to the Buyer in writing.

 

Employee: has the meaning given in paragraph 14.1 of Schedule 3.

 

Employment Contracts: each of the contracts to be entered into by the Company
with James Gratton and Gareth Dauley in respect of their employment with the
Company.

 

Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement.

 

FOB China: free on board China.

 

Intercompany Adjustments: recharges by the Company to the Buyer and/or its
subsidiaries and affiliates together with charges by the Buyer and/or its
subsidiaries and affiliates to the Company in accordance with Schedule 4 of this
Share Purchase Agreement.

 

JV: Pacific Green Environmental Technologies (Asia) Limited, a joint venture
company incorporated in China by the Buyer and PowerChina SPEM.

 

Management Accounts: the accounts of the Company as at the Accounts Date and set
out at Schedule 6 of this Share Purchase Agreement.

 

MW: megawatts.

 

Operational Software: the know-how and software developed by the Company that
enables it to identify specific sites for deployment of Battery Technology,
aspects of which are more precisely described in Schedule 5 of this Share
Purchase Agreement.

 

PGT Shares: has the meaning given in clause 3.1.

 

Post Completion Accounts: the Accounts of the Company following Completion and
prepared in accordance with US GAAP on each Quarter Date after Intercompany
Adjustments.

 

PowerChina SPEM: POWERCHINA SPEM Company Limited, a company incorporated in
China with registered office situated at 80 Hangdu Road, Pudong, Shanghai,
China.

 

4

 

 

Quarter Date: each of 31 March, 30 June, 31 September and 31 December in any
given year following Completion.

 

Sale Shares: the (i) 250 ordinary shares of £0.01 each in the Company held by
Seller 1, (ii) 750 ordinary shares of £0.01 each in the Company held by Seller
2, (iii) 750 ordinary shares of £0.01 each in the Company held by Seller 3, all
of which have been issued and are fully paid.

 

Tax: any tax payable by the Company.

 

Territory: the United Kingdom and any member of the European Economic Area.

 

US GAAP: the Generally Accepted Accounting Principles of the USA as adopted by
the Securities & Exchange Commission of the USA.

 

USA: the United States of America.

 

Warranties: the warranties set out in Schedule 3.

 

1.2References to clauses and Schedules are to the clauses of and Schedules to
this agreement and references to paragraphs are to paragraphs of the relevant
Schedule.

 

1.3The Schedules form part of this agreement and shall have effect as if set out
in full in the body of this agreement. Any reference to this agreement includes
the Schedules.

 

1.4This agreement shall be binding on and enure to the benefit of, the parties
to this agreement and their respective successors, personal representatives and
permitted assigns, and references to a party shall include that party’s
successors, personal representatives and permitted assigns.

 

1.5A reference to a company shall include any company, corporation or other body
corporate, wherever and however incorporated or established.

 

1.6A reference to a holding company or a subsidiary means a holding company or a
subsidiary (as the case may be) as defined in section 1159 of the CA 2006.

 

1.7Unless expressly provided otherwise in this agreement, a reference to writing
or written includes fax and email.

 

1.8Any words following the terms including, include, in particular, for example
or any similar expression shall be construed as illustrative and shall not limit
the sense of the words, description, definition, phrase or term preceding those
terms.

 

1.9References to a document in agreed form are to that document in the form
agreed by the parties and initialled by them or on their behalf for
identification.

 

1.10Unless the context requires otherwise, a reference to any statute or
statutory provision includes:

 

(a)such provision as amended, extended, consolidated or re-enacted from time to
time on or before or the date of agreement;

 

5

 

 

(b)any previous statute or statutory provision which it has superseded or
re-enacted (with or without modification); and

 

(c)all subordinate legislation made from time to time under that statute or
statutory provision and which is in force at the date of this agreement.

 

2.Sale and purchase

 

At Completion, the Sellers shall sell, and the Buyer shall buy, the Sale Shares
with full title guarantee and free from all Encumbrances, together with all
rights attached or accruing to them.

 

3.Consideration

 

3.1The maximum total consideration for the sale of the Sale Shares which shall
be satisfied by the Buyer by:

 

(a)the allotment and issue of 525,000 shares in the share capital stock of the
Buyer (PGT Shares) on Completion in favour of each Seller as follows:

 

(i)Seller 1: 75,000 shares in the share capital stock of the Buyer;

 

(ii)Seller 2: 225,000 shares in the share capital stock of the Buyer; and

 

(iii)Seller 3: 225,000 shares in the share capital stock of the Buyer; and

 

(b)the payment of £25,000 to Seller 1 on Completion; and

 

(c)the payment of £25,000 to Seller 1 when the milestone of 50MW of Direct Sales
in the Territory is met.

 

3.2Any sale of the PGT Shares shall be limited to one eighth per quarter on or
after each Quarter Date following the first anniversary of Completion.

 

4.Completion

 

4.1Completion shall take place on the Completion Date at such place as the
parties shall agree.

 

4.2At Completion the Sellers shall do the things listed in Schedule 2.

 

4.3Subject to the Sellers complying with clause 4.2 and there being no breaches
of the Warranties listed in Clause 5 of this agreement, at Completion the Buyer
shall issue the PGT Shares to the Sellers in accordance with the provisions
described at clause 3.1 of this Share Purchase Agreement.

 

5.Warranties

 

5.1Each Seller warrants to the Buyer that, except as Disclosed, each Warranty is
true, accurate and not misleading on the date of this agreement.

 

6

 

 

5.2Warranties qualified by the expression so far as a Seller is aware (or any
similar expression) are deemed to be given to the best of the actual knowledge,
information and belief of the relevant Seller.

 

5.3Each of the Warranties is separate and, unless expressly provided otherwise,
is not limited by reference to any other Warranty or any other provision in this
agreement.

 

5.4Except for the matters Disclosed, no information of which the Buyer, its
agents or advisers has knowledge (in each case whether actual, constructive or
imputed), or which could have been discovered (whether by investigation made by
the Buyer or on its behalf), shall prejudice or prevent any Claim, or reduce the
amount recoverable under any Claim.

 

5.5Without prejudice to the Buyer’s right to claim on any other basis or take
advantage of any other remedies available to it if any Warranty is breached or
proves to be untrue, inaccurate or misleading, each Seller undertakes to pay to
the Buyer on demand:

 

(a)the amount necessary to put the Company into the position they would have
been in if the Warranty had not been breached and had not been untrue,
inaccurate or misleading (including costs and expenses); and

 

(b)if any sum payable is subject to Tax in the hands of the Buyer, the
additional amount required to ensure that the net amount received by the Buyer
is the amount that the Buyer would have received if the payment was not subject
to Tax.

 

6.Limitations on claims

 

6.1The aggregate liability of the Sellers for all Claims shall not exceed an
amount equal to the value of the PGT Shares on Completion.

 

6.2The Sellers shall not be liable for a Claim unless notice in writing of the
Claim, summarising the nature of the Claim (in so far as it is known to the
Buyer) and, as far as is reasonably practicable, the amount claimed, has been
given by or on behalf of the Buyer to the Sellers on or before the seventh
anniversary of Completion.

 

6.3The Sellers shall not be liable for a Claim if and to the extent that the
Claim arises directly from facts, events or circumstances that have been
Disclosed.

 

6.4Nothing in this clause 6 applies to exclude or limit each Seller’s liability
if and to the extent that a Claim arises or is delayed as a result of
dishonesty, fraud, wilful misconduct or wilful concealment by a Seller (or a
Seller’s agents or advisers).

 

6.5Nothing in this Agreement shall affect the Buyer’s common law duty to
mitigate any loss which it suffers as a consequence of a breach of the
Warranties or any other provision of this Agreement.

 

7

 

 

7.Post-completion restrictions on the Sellers

 

7.1Save for as expressly agreed by the parties, each of Seller 2 and Seller 3
undertakes to the Buyer that they shall not do any of the following in any
capacity, whether directly or indirectly, and whether on their own behalf, or on
behalf of, or jointly with, any other person:

 

(a)at any time during the period of 18 months following Completion, in any
geographic area in which the Business is conducted at Completion, carry on or be
concerned, engaged or interested in, or in any way assist, a business which
involves any business carried on by the Company as at Completion;

 

(b)at any time during the period of 18 months from Completion, canvass, solicit
or otherwise seek or accept the custom of any person who has been a client or
customer of the Company at any time during the period prior to Completion; or

 

(c)at any time during the period of 18 months from Completion employ or engage,
or offer to employ or engage, or solicit or otherwise entice or attempt to
entice away from the Company, any person who is employed or engaged by the
Company.

 

7.2Each undertaking in clause 7.1 is a separate undertaking by Seller 2 and
Seller 3 and shall be enforceable separately and independently by the Buyer.
Each such undertaking is considered fair and reasonable by the parties in order
to assure the Buyer the full benefit of the Business and goodwill of the
Company.

 

8.Confidentiality and announcements

 

8.1Except to the extent required by law or any legal or regulatory authority of
competent jurisdiction:

 

(a)each Seller shall not at any time disclose to any person (other than a
Seller’s professional advisers) the terms of this agreement or any trade secret,
know how or other confidential information relating to the Company or the Buyer,
or make any use of such information other than to the extent necessary for the
purpose of exercising or performing its rights and obligations under this
agreement; and

 

(b)neither party shall make, or permit any person to make, any public
announcement, communication or circular concerning this agreement without the
prior written consent of the other party.

 

8.2Notwithstanding clause 8.1(b), the Buyer may, at any time after Completion,
announce its acquisition of the Sale Shares to any employees, clients, customers
or suppliers of the Company or any affiliate.

 

9.Further assurance

 

At their own expense, each Seller shall (and shall use reasonable endeavours to
procure that any relevant third party shall) promptly execute and deliver such
documents and perform such acts as the Buyer may require from time to time for
the purpose of giving full effect to this agreement.

 

8

 

 

10.Assignment

 

Neither party shall assign, transfer, mortgage, charge, declare a trust of, or
deal in any other manner with any or all of their rights and obligations under
this agreement without the prior written consent of the other party.

 

11.Entire agreement

 

This agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous discussions, correspondence,
negotiations, drafts, agreements, promises, assurances, warranties,
representations and understandings between them, whether written or oral,
relating to its subject matter.

 

12.Variation and waiver

 

12.1No variation of this agreement shall be effective unless it is in writing
and signed by the parties (or their authorised representatives).

 

12.2No failure or delay by a party to exercise any right or remedy provided
under this agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict the further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall prevent or restrict the further exercise of that or any other right
or remedy. A waiver of any right or remedy under this agreement or by law is
only effective if it is in writing.

 

12.3Except as expressly provided in this agreement, the rights and remedies
provided under this agreement are in addition to, and not exclusive of, any
rights or remedies provided by law.

 

13.Notices

 

13.1A notice given to a party under or in connection with this agreement shall
be in writing and shall be delivered by hand or sent by pre-paid first class
post (or another next working day delivery service) in either case to that
party’s registered office or sent by email to the address specified in this
clause (or to such other address or email address as that party may notify to
the other party in accordance with this agreement). The email addresses for
service of notices are:

 

(a)Buyer: scott.poulter@pacificgreen.tv

 

(b)Seller 1: ning.zhang@live.co.uk

 

(c)Seller 2: james.gratton@innoergy.com

 

(d)Seller 3: gareth.dauley@innoergy.com

 

13.2A notice is deemed to have been received if delivered by hand, at the time
the notice is left at the proper address, or if sent by email, at the time of
transmission, or if sent by pre-paid first class post (or another next working
day delivery service), on the second Business Day after posting, unless such
deemed receipt would occur outside business hours (meaning 9.00 am to 5.30 pm
Monday to Friday on a day that is not a public holiday in the place of receipt),
in which case receipt will occur when business hours resume in the place of
receipt.

 

9

 

 

13.3This clause 13 does not apply to the service of any proceedings or other
documents in any legal action.

 

14.Severance

 

If any provision or part-provision of this agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed deleted, but that shall not affect
the validity and enforceability of the rest of this agreement.

 

15.Third party rights

 

This agreement does not give rise to any rights under the Contracts (Rights of
Third Parties) Act 1999 to enforce any term of this agreement.

 

16.Governing law and jurisdiction

 

16.1This agreement and any dispute or claim (including non-contractual disputes
or claims) arising out of or in connection with it or its subject matter or
formation shall be governed by and construed in accordance with the law of
England and Wales.

 

16.2Each party irrevocably agrees that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim (including
non-contractual disputes or claims) arising out of or in connection with this
agreement or its subject matter or formation.

 

This agreement has been executed as a deed and delivered on the date stated at
the beginning of this agreement.

 

10

 

 

Schedule 1Particulars of the Company

 

Registered name:   Innoergy Limited       Registration number:   11966480      
Place of incorporation:   England and Wales       Registered office:   2 Hinksey
Court, Church Way, Oxford, England, OX2 9SX       Issued share capital:  
Amount: £10           Divided into: 1750 ordinary shares of £0.01 each      
Registered shareholder (and number of Sale Shares held):   (i) 250 ordinary
shares of £0.01 each in the Company held by Seller 1; and     (ii) 750 ordinary
shares of £0.01 each in the Company held by Seller 2,     (iii) 750 ordinary
shares of £0.01 each in the Company held by Seller 3,             all of which
have been issued and are fully paid       Beneficial owners of Sale Shares (if
different) and   N/A number of Sale Shares beneficially owned:          
Directors and shadow directors:   Seller 2       Secretary:   None      
Registered charges:   None      

 

11

 

 

Schedule 2Sellers’ Completion obligations

 

1.Documents to be delivered at Completion

 

At Completion, each Seller shall deliver to the Buyer:

 

1.1a transfer of the Sale Shares, in agreed form, executed by each Seller in
favour of the Buyer;

 

1.2the share certificates for the Sale Shares or an indemnity, in agreed form,
for any lost or damaged certificates;

 

1.3the registers, minute books and other records required to be kept by the
Company and each of the Subsidiaries under the CA 2006, in each case properly
written up as at the Completion Date, together with the common seals (if any),
certificates of incorporation and any certificates of incorporation on change of
name for each of the Company and the Subsidiaries;

 

1.4duly executed letters of resignation, in agreed form, from the current
directors/officers of the Company resigning from their respective offices and
employment with the Company;

 

1.5any papers or other documents relating to the Company that are in each
Sellers’ possession;

 

1.6signed minutes, in agreed form, of the board meeting held by the Company
pursuant to paragraph 2 of this Schedule including:

 

(a)a name change of the Company to Pacific Green Innoergy Technologies Limited;

 

(b)the right of the Buyer to appoint a majority of directors to the board of the
Company;

 

(c)the Accounts and bank statements of the Company;

 

(d)an amendment to the bank mandate of the Company to conform with the best
practice of the Buyer;

 

(e)a loan agreement between the Buyer and the Company to fund the working
capital requirement of the Company at an interest rate of eight per cent. (8%)
per annum and secured by a floating charge and debenture against the assets of
the Company;

 

(f)the Management Forecast contained at Schedule 6 of this Share Purchase
Agreement;

 

(g)approval and execution of the Employment Contracts; and

 

(h)an undertaking by the Company to use the Battery Technology Supplier for the
purchase of any Battery Technology; and

 

1.7a letter, in agreed form, whereby each Seller confirms that they have ceased
to be a registrable person (within the meaning of section 790C of the CA 2006)
or registrable relevant legal entity (within the meaning of section 790C of the
CA 2006)] in relation to the Company (as applicable).

 

2.Completion board meeting

 

Each Seller shall cause a board meeting of the Company to be held at Completion
at which the matters set out in the agreed form completion board minutes
delivered pursuant to paragraph 1.6 of this Schedule shall take place.

12

 

 

Schedule 3Warranties

 

Made by each Seller:

 

1.Power to sell the Sale Shares

 

1.1Each Seller has the requisite power and authority to enter into and perform
this agreement and the documents referred to in it to which it is a party, and
they constitute valid, legal and binding obligations on that Seller in
accordance with their respective terms.

 

1.2The execution and performance by each Seller of this agreement and the
documents referred to in it to which that Seller is a party will not breach or
constitute a default under any agreement, instrument, order, judgment or other
restriction which binds a Seller.

 

2.Shares in the Company

 

2.1The Sale Shares constitute the whole of the allotted and issued share capital
of the Company and are fully paid, or credited as fully paid.

 

2.2Each Seller is the sole legal and beneficial owner of its Sale Shares and is
entitled to transfer the legal and beneficial title to its Sale Shares to the
Buyer free from all Encumbrances, without the consent of any other person.

 

2.3No person has any right to require at any time the transfer, creation, issue
or allotment of any share, loan capital or other securities of the Company (or
any rights or interest in them), and no person has agreed to confer or has
claimed any such right.

 

2.4No Encumbrance has been granted to any person or otherwise exists affecting
the Sale Shares or any unissued shares, debentures or other unissued securities
of the Company, and no commitment to create any such Encumbrance has been given,
nor has any person claimed any such rights.

 

2.5The Company:

 

(a)does not own, and has not agreed to acquire, any shares, loan capital or any
other securities or interest in any company;

 

(b)has not, at any time, had any subsidiaries or subsidiary undertakings (within
the meaning of section 1162 of the CA 2006);

 

(c)is not, and has not agreed to become, a member of any partnership or other
unincorporated association, joint venture or consortium (other than recognised
trade associations); and

 

(d)has no branch or permanent establishment outside England and Wales.

 

2.6The Company has not purchased, redeemed, reduced, repaid or forfeited any of
its share capital.

 

13

 

 

3.Information

 

3.1The particulars set out in Schedule 1 are true, accurate and complete.

 

3.2All information given by or on behalf of each Seller to the Buyer (or its
agents or advisers) in the course of the negotiations leading up to this
agreement, was when given, and is now, true, accurate and complete.

 

3.3All information Disclosed to the Buyer is true, accurate and complete.

 

4.Disputes and investigations

 

4.1Neither the Company, nor any of its Directors nor any other person for whose
acts the Company may be vicariously liable, is engaged or involved in any of the
following matters (such matters being referred to in this paragraph 4 as
Proceedings):

 

(a)any litigation, or any administrative, arbitration or other proceedings,
claims, actions or hearings (except for debt collection in the normal course of
business); or

 

(b)any dispute with, or any investigation, inquiry or enforcement proceedings
by, any governmental, regulatory or similar body.

 

4.2No Proceedings have been threatened or are pending by or against the Company,
any Director or any person for whose acts the Company may be vicariously liable,
and there are no circumstances likely to give rise to any such Proceedings.

 

4.3The Company is not affected by any subsisting or pending judgment, order, or
other decision or ruling of any court, tribunal or arbitrator, or any
governmental, regulatory or similar body, nor has it given any undertaking in
connection with any Proceedings which remains in force.

 

4.4No Seller has a claim of any nature against the Company, nor has it assigned
to any person the benefit of any such claim.

 

Made by each of Seller 2 and Seller 3:

 

5.Constitutional and corporate documents

 

5.1A copy of the memorandum and articles of association of the Company have been
Disclosed, and such copy documents are true, accurate and complete.

 

5.2The Company owns the Operational Software.

 

5.3All returns, particulars, resolutions and other documents that the Company is
required by law to file with, or deliver to, any authority have been correctly
made up and duly filed or delivered.

 

14

 

 

5.4All deeds and documents belonging to the Company (or to which it is a party)
are in the Company’s possession.

 

5.5All accounting, financial and other records of the Company (including its
statutory books and registers):

 

(a)have been properly prepared and maintained;

 

(b)constitute an accurate record of all matters required by law to appear in
them, and comply with any applicable requirements of the CA 2006;

 

(c)do not contain any material inaccuracies or discrepancies; and

 

(d)are in the possession of the Company.

 

6.Compliance and consents

 

6.1The Company has at all times conducted its business in accordance with, and
has acted in compliance with, all applicable laws and regulations.

 

6.2The Company holds all licences, consents, permits and authorities necessary
to carry on the Business in the places and in the manner in which it is carried
on at Completion (Consents).

 

6.3Each of the Consents is valid and subsisting, the Company is not in breach of
the terms or conditions of the Consents (or any of them) and there is no reason
why any of the Consents may be revoked or suspended (in whole or in part) or may
not be renewed on the same terms.

 

7.Insurance

 

7.1The Company maintains, and has at all material times maintained, adequate
insurance cover against all losses, liabilities and risks that are normally
insured against by a person carrying on the same type of business as the
Business.

 

7.2The policies of insurance maintained by or on behalf of the Company
(Policies) are in full force and effect, all premiums due on them have been paid
and all other conditions of the Policies have been performed and observed. The
Company has not done, or omitted to do, anything that may result in an increase
in the premium payable for any of the Policies, or affect the renewal of any of
the Policies.

 

7.3There are no outstanding claims under, or in respect of the validity of, any
of the Policies and there are no circumstances likely to give rise to a claim
under any of the Policies.

 

8.Contracts and trading

 

8.1The Sellers have Disclosed full particulars of all subsisting contracts,
agreements, arrangements, understandings or commitments to which the Company is
a party.

 

15

 

 

8.2The Company is not a party to any contract, agreement, arrangement,
understanding or commitment which is of an unusual or exceptional nature,
outside the ordinary course of the Business, or not on arm’s-length terms.

 

8.3No party is in default of any agreement to which the Company is a party, no
such default has been threatened, and there are no facts or circumstances likely
to give rise to any such default. No notice of termination of any such agreement
has been received or served by the Company, and there are no grounds for the
termination, rescission, repudiation or a material change in the terms of any
such agreement.

 

8.4There is no outstanding indebtedness or other liability (actual or
contingent) and no outstanding contract, commitment or arrangement between the
Company and each Seller or their directors or employees.

 

9.Effect of sale of the Sale Shares

 

9.1The acquisition of the Sale Shares by the Buyer will not:

 

(a)cause the Company to lose the benefit of any right, asset or privilege it
presently enjoys;

 

(b)relieve any person of any obligation to the Company, or enable any person to
determine any such obligation, or any right or benefit enjoyed by the Company,
or to exercise any other right in respect of the Company;

 

(c)result in any customer, client or supplier reducing its business, or changing
the terms on which it deals, with the Company;

 

(d)result in the loss of, or any default under, any Consent (as defined in
paragraph 6.2 of this Schedule ); or

 

(e)result in any officer or senior employee leaving the Company.

 

10.Finance and guarantees

 

10.1The Sellers have Disclosed full particulars of all money borrowed by the
Company and all financial facilities currently outstanding or available to the
Company, including copies of all related documentation.

 

10.2There are no circumstances or matters which could affect the continuance of
any of the financial facilities that are currently available to the Company, or
which may result in an amendment of their terms.

 

10.3No Encumbrance over any of the Company’s assets is now enforceable, and
there are no circumstances likely to give rise to any such enforcement.

 

10.4The Company has not factored or discounted any of its debts, or engaged in
financing of a type that would not need to be shown or reflected in the
Accounts.

 



16

 

 

10.5No Encumbrance, guarantee, indemnity or other similar arrangement has been
entered into, given or agreed to be given by:

 

(a)the Company or any third party, in each case in respect of any indebtedness
or other obligations of the Company; or

 

(b)the Company in respect of any indebtedness or other obligations of any third
party.

 

10.6The Company has no outstanding loan capital, nor has it lent any money that
has not been repaid, and there are no debts owing to the Company other than
debts that have arisen in the normal course of the Business.

 

10.7The debts owing to the Company as reflected in the Accounts (and all debts
subsequently recorded in its books since the Accounts Date) have been realised,
or will within three months after Completion realise in cash their full amount,
and none of those debts has been outstanding for more than two months.

 

10.8No insolvency event has occurred in relation to the Company or a Seller.

 

11.Accounts

 

11.1The Accounts:

 

(a)show a true and fair view of the state of affairs of the Company as at the
Accounts Date, and of its profit or loss and total comprehensive income for the
accounting period ended on the Accounts Date;

 

(b)have been properly prepared in accordance with UK GAAP, using appropriate
accounting policies and estimation techniques as required by UK GAAP;

 

(c)comply with the requirements of the CA 2006 and all other applicable law and
regulations in the UK; and

 

(d)(save as the Accounts expressly disclose) are not affected by any
extraordinary, exceptional or non-recurring items.

 

11.2The Accounts have been prepared on a basis consistent with that employed in
preparing the Accounts and fairly represent the assets and liabilities and the
income and expenditure of the Company as at the date and in respect of the
period to which they relate.

 

11.3Since the Accounts Date the Company has conducted its Business in the normal
course and as a going concern and there has been no material adverse change in
the turnover, financial position or prospects of the Company.

 

11.4All Tax properly payable has been paid to the appropriate authorities
(except for any amount in genuine dispute).

 

12.Assets

 

12.1The assets included in the Accounts, together with any assets acquired since
the Accounts Date and all other assets used by the Company or any of its
Subsidiaries in connection with the Business (except for those disposed of since
the Accounts Date in the normal course of the Business) are legally and
beneficially owned by either the Company or a Subsidiary, and the relevant owner
has good and marketable title to such assets.

 



17

 

 

12.2Each element of the computer hardware (including network and
telecommunications equipment), mobile devices, data (including any databases)
and software (including associated user manuals, object code and source code)
owned, used or held for use by the Company in relation to the Business (IT
Systems):

 

(a)is functioning adequately and in accordance with all applicable
specifications;

 

(b)is not defective in any respect, and reasonable steps have been taken to
ensure the IT Systems contain no software virus, malware or software
vulnerability; and

 

(c)has sufficient capacity, scalability and performance to meet the current and
foreseeable requirements of the Business as carried on at Completion.

 

12.3The Company has obtained all rights from third parties that are necessary to
enable its exclusive and unrestricted use of the IT Systems for the purposes of
the Business both before and after Completion.

 

12.4The Company has in place appropriate data security breach, incident
monitoring, business continuity and disaster recovery plans relating to the use
of the IT Systems, each of which is in accordance with best industry practice
and all applicable regulatory requirements.

 

12.5The assets owned by the Company comprise all the assets necessary for the
continuation of the Business as it is carried on at Completion, and such assets
are not shared with any other person.

 

13.Intellectual Property

 

13.1The definition in this paragraph applies in this agreement.

 

Intellectual Property Rights: patents, utility models, rights to inventions,
copyright and neighbouring and related rights, moral rights, trademarks and
service marks, business names and domain names, rights in get-up, goodwill and
the right to sue for passing off or unfair competition, rights in designs,
rights in computer software, database rights, rights to use, and protect the
confidentiality of, confidential information (including know-how and trade
secrets), and all other intellectual property rights, in each case whether
registered or unregistered or forms of protection which subsist or will subsist
now or in the future in any part of the world.

 

13.2Complete and accurate particulars of the Intellectual Property Rights owned
by the Company or any of its Subsidiaries have been Disclosed.

 

13.3Complete and accurate particulars have been Disclosed of all licences,
agreements, authorisations and permissions under which the Company or any of its
Subsidiaries uses or exploits Intellectual Property Rights owned by any third
party; or has licensed or agreed to license Intellectual Property Rights to, or
otherwise permitted the use of any Intellectual Property Rights by, any third
party.

 

18

 

 

14.Employment

 

14.1The definitions in this paragraph apply in this agreement.

 

Employee: any person employed by the Company under a contract of employment.

 

Worker: any person who is not an Employee who personally performs work for the
Company but who is not in business on their own account or in a client/customer
relationship.

 

14.2The Sellers have Disclosed particulars of each Employee and Worker, the
principal terms of their respective contracts with the Company and who is on
secondment, maternity, paternity, adoption, shared parental or other leave or
absent due to ill-health or for any other reason.

 

14.3The Sellers have Disclosed anonymised details of all persons who are not
Workers and who are providing services to the Company under an agreement that is
not a contract of employment with the Company (including consultants and
secondees), and full particulars of the terms on which such persons provide
their services.

 

14.4No offer of employment or engagement has been made by the Company that is
outstanding for acceptance, or that has been accepted but not yet commenced.

 

14.5No notice to terminate the contract of employment of any Employee or Worker
is pending, outstanding or threatened, and there are no circumstances likely to
give rise to such notice.

 

14.6Neither the Company nor either Seller is a party to, bound by or proposing
to introduce in respect of any of its current or former directors, Employees or
Workers, any redundancy payment scheme (in addition to statutory redundancy
pay), or any incentive arrangement or scheme (including, without limitation, any
share option or share award plan, and commission, profit sharing or bonus
scheme).

 

14.7The Company has not incurred any actual or contingent liability in
connection with any termination of employment of its Employees, or for failing
to comply with any order for the reinstatement or re-engagement of any Employee.

 

14.8The Company has not made or provided, or agreed to make or provide, any
payment or benefit to any of its current or former directors, Employees or
Workers (or their dependants) in connection with the actual or proposed
termination or suspension of employment or variation of an employment contract.

 

14.9There are no sums owing to or from any current or former Employee or Worker
other than reimbursement of expenses, wages for the current salary period and
holiday pay for the current holiday year.

 

14.10The Company has not offered, promised or agreed to any future variation in
the terms of employment or engagement of any Employee or Worker.

 

14.11The Sellers have Disclosed all contracts, handbooks, policies and other
documents which apply to the Employees and Workers, identifying which applies to
which individual.

 

14.12The Company has performed all obligations and duties it is required to
perform in respect of each Employee and Worker, whether or not legally binding
and whether arising under contract, statute, at common law or in equity or under
any treaties or laws of the European Union or otherwise.

 

15.Property

 

15.1Details of each real estate property has been Disclosed. The value of all
such properties that are owned by the Company is properly recorded in the
Accounts. The amount of any lease payments for such properties not owned has
also been properly recorded in the Accounts.

 

19

 

 

Schedule 4Intercompany Adjustments

 

1. Intercompany adjustments by way of addition to revenue in the Post Completion
Accounts of the Company:

 

a. bonus payments paid by the Buyer and/or its and affiliates to the Company
when MW milestones are met through Direct Sales in the Territory:

 

MW Bonus Total Cumulative Bonus       100 MW USD$250,000 USD$250,000       250
MW USD$350,000 USD$600,000       500 MW USD$400,000 USD$1,000,000       750 MW
USD$450,000 USD$1,450,000       1,000 MW USD$550,000 USD$2,000,000       1,100
MW USD$250,000 USD$2,250,000       1,200 MW USD$250,000 USD$2,500,000      
1,300 MW USD$250,000 USD$2,750,000       1,400 MW USD$250,000 USD$3,000,000    
  1,500 MW USD$250,000 USD$3,250,000       1,600 MW USD$250,000 USD$3,500,000  
    1,700 MW USD$250,000 USD$3,750,000       1,800 MW USD$250,000 USD$4,000,000
      1,900 MW USD$250,000 USD$4,250,000       2,000 MW USD$250,000
USD$4,500,000      

 

b. consulting fees charged by the Company to any subsidiary or affiliate of the
Buyer for work performed outside of the Territory at a rate of USD $200 per
person per hour to be signed off by the Buyer (and/or its subsidiary or
affiliate) on a monthly basis or on terms to be agreed between the Company and
any other subsidiary or affiliate of the Buyer.

 

2. Intercompany adjustments by way of deduction of administrative expenses in
the Post Completion Accounts of the Company:

 

a. all professional fees incurred in the preparation of the Post Completion
Accounts on a Quarter Date; and

 

b. all professional fees incurred by the Buyer (and/or its affiliates and
subsidiaries) on behalf of the Company.

20

 

 

Schedule 5Description of Operational Software

 

The Intellectual Property Rights and operational know-how developed by the
Company and known as InnoergyINSIGHT, a proprietary platform providing a full
service offering for Battery Technology. InnoergyINSIGHT is a data overlay of
available generation and or demand capacity on the electrical distribution
networks with the ability to quickly assess the viability of connection.

 

21

 

 

Schedule 6Management Accounts

 

(Appended)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

 

Schedule 7Management Forecast and Business Presentation

 

(Appended)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



23

 

 

EXECUTION PAGES

 

EXECUTED AS A DEED ) /s/ NING ZHANG       by NING ZHANG )         in the
presence of: )           )         Witness’ signature: ) /s/ XINGE CHEN      
Witness’ name: ) XINGE CHEN       Witness’ address: ) ROOM 1002, NO. 15, LANE
99, LINSHAN ROAD
PUDONG NEW AREA, SHANGHAI, CHINA

 

EXECUTED AS A DEED ) /s/ JAMES GRATTON       by JAMES GRATTON )         in the
presence of: ) BALBIR KHAIRA         )         Witness’ signature: ) /s/ BALBIR
KHAIRA       Witness’ name: ) BALBIR KHAIRA       Witness’ address: ) HAMPTON
20 CLEVEHURST CLOSE,
STOKE POGES,
BUCKS - SL2 4EP

 

EXECUTED AS A DEED )         by GARETH DAULEY ) /s/ GARETH DAULEY       in the
presence of: )           )         Witness’ signature: ) /s/ RAY HOLDSTOCK      
Witness’ name: ) RAY HOLDSTOCK       Witness’ address: ) 39, HEATHDENE ROAD,
WALLINGTON,
SURREY,
SM6 0TB
UK





24

 

 

EXECUTED AS A DEED )         by PACIFIC GREEN TECHNOLOGIES INC. )         acting
by Scott Poulter, CEO ) /s/ SCOTT POULTER       in the presence of: )          
)         Witness’ signature: ) /s/ FRANCESCA NORMAN       Witness’ name:
Francesca Norman )         Witness’ address: )   59 Mansell Street, London E1
8AN    

 

 

25



 

